      Case 1:21-cv-02003-MHC-LTW Document 22 Filed 07/12/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 JEFFERY CORDTZ,

       Plaintiff,
                                                CIVIL ACTION FILE
V.

                                                NO. 1:21-CV-2003-MHC-LTW
 JOHNSON LEGAL OFFICES,
 L.L.C., et al.,


       Defendants*



                                      ORDER

      This case is before the Court on the Report and Recommendation ("R&R")

of the Magistrate Judge [Doc. 13], recommending that Defendants Johnson Legal

Offices, L.L.C. and Larry W, Johnson's initial Motion to Dismiss [Doc, 7] be

denied as moot. The Order for Service of the R&R [Doc. 14] provided notice that,

in accordance with 28 U.S.C. § 636(b)(l), the parties were authorized to file

objections within fourteen (14) days of the receipt of that Order. No party has filed

objections to the R&R or otherwise responded.

      Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge[.]"

28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in
      Case 1:21-cv-02003-MHC-LTW Document 22 Filed 07/12/21 Page 2 of 2




accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (llth Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.

      The Court APPROVES AND ADOPTS the Report and Recommendation

[Doc. 13] as the opinion and order of the Court. It is hereby ORDERED that

Defendants Johnson Legal Offices, L.L,C. and Larry W. Johnson's initial Motion

to Dismiss [Doc. 7] is DENIED AS MOOT.

      IT IS SO ORDERED this 12th day of July, 2021.




                                      MARK H. COHEN
                                      United States District Judge
